February 16, 2017 Via U.S. Mail and EDGAR Mr. Stephen Krikorian Accounting Branch Chief Office of Information Technologies and Services United States Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, DC 20549 RE: FactSet Research Systems Inc. Form 10-K for the Fiscal Year ended August 31, 2016 Filed October 31, 2016 Form 10-Q for the Quarterly Period ended November 30, 2016 Filed January 9, 2017 File No. 001-11869 Dear Mr. Krikorian: On behalf of FactSet Research Systems Inc. (“FactSet” or the “Company”), I am writing to request an extension for the Company’s responses to the comments of the Staff of the Securities and Exchange Commission (the “Staff”) as set forth in the Staff’s comment letter dated February 13, 2017. FactSet wishes to submit its response to the Staff by March 13, 2017. Should you have any additional questions or require more information, please contact me at (203) 810-1813 or rstern@factset.com . Sincerely, /s/ RACHEL R. STERN Rachel R. Stern Senior Vice President, General Counsel and Secretary cc: Morgan Youngwood, United States Securities and Exchange Commission Christine Dietz, United States Securities and Exchange Commission F. Philip Snow, Chief Executive Officer (FactSet Principal Executive Officer) Maurizio Nicolelli, Senior Vice President, Chief Financial Officer (FactSet Principal Financial Officer) Matthew J. McNulty, Vice President, Controller (FactSet Principal Accounting Officer) FactSet Research Systems Inc. 601 Merritt7 Norwalk, CT 06851 T +1.203.810.1000 F +1.203.810.1001
